DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Information Disclosure Statement
The references noted by Applicant were cited in the IDS filed 2/24/2020, and it does appear that the statement, “All references considered except where lined through.”, with the Examiner’s initials, is missing from that IDS, as attached to the Non-Final Rejection mailed 10/20/2020.  As such, a fully-annotated copy, with the full statement and the Examiner’s initials, is attached to this Office action.
The IDS filed 11/3/2020, as annotated in the attachment to the Final Rejection mailed 2/9/2021, appears to be in order.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida (US 2012/0020541 A1).
Regarding claims 19 and 20, Hayashida discloses a radiation imaging apparatus and method of operation (Figs.1 and 3), including:
a) an imaging unit 1004 including a plurality of pixels configured to convert incident radiation into an electrical signal;
b) a storage unit 1018 configured to store position information of a first pixel, among the plurality of pixels, which always outputs an abnormal pixel value;
c) a correction unit configured to detect 1010 a second pixel that outputs a pixel value not less than a set threshold among the plurality of pixels (when the shot noise is sufficiently higher than the random noise, Fig.6 and par.0063), and corrects 1011 the pixel value of the second pixel;
d) an interpolation unit 1009 configured to generate a pixel value of the first pixel based on the position information and a pixel value of a pixel which is arranged near the first pixel output from the imaging unit; and
e) a radiation source 1001 configured to emit radiation to the radiation imaging apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 2012/0020541 A1) in view of Maruyama (US 2018/0115728 A1).

Regarding claims 1 and 14-18, Hayashida discloses a radiation imaging apparatus and method of operation (Figs.1 and 3), including:
a) an imaging unit 1004 including a plurality of pixels configured to convert incident radiation into an electrical signal;
b) a storage unit 1018 configured to store position information of a first pixel, among the plurality of pixels, which always outputs an abnormal pixel value;
c) a correction unit configured to detect 1010 a second pixel that outputs a pixel value not less than a set threshold among the plurality of pixels (when the shot noise is sufficiently higher than the random noise, Fig.6 and par.0063), and corrects 1011 the pixel value of the second pixel;
d) an interpolation unit 1009 configured to generate a pixel value of the first pixel based on the position information and a pixel value of a pixel, among the plurality of pixels, which is arranged near the first pixel; and
e) a radiation source 1001 configured to emit radiation to the radiation imaging apparatus.

Further regarding claims 1, 15 and 17, Hayashida does not specifically disclose that the interpolation unit generates the pixel value for the first pixel after the correction unit corrects the pixel value of the second pixel.  In fact, Hayashida teaches the opposite, by performing the first pixel correction S302 before performing the second pixel correction S306/S307/S308.
Maruyama teaches both practices, where the second pixels (abnormal pixels) are corrected S2 on image data having the first pixels (known defective pixels) corrected S1 (Fig.6), or where the first pixels are corrected S72 in image data having the second pixels corrected S71 (Fig.15).  With the latter method (Figs.14-15), the first pixels are corrected more accurately by being able to use corrected second pixels in the event that the region K1 surrounding the first pixel P1 includes one or more second pixels for the interpolation unit 50a to perform correction of the first pixel (par.0187; Figs.14 and 17).  Meanwhile, the correction of the second pixels is not sacrificed because, in the event that any first pixels are in the surrounding region used to correct a second pixel (step S51, Fig.16), the values of the first pixels are reliably ignored (par.0181), since the first pixels are the pixels that are known to always output an abnormal pixel value (par.0187).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hayashida to have the interpolation unit generate a pixel value of the first pixel after image data output from the imaging unit is processed by the correction unit, as suggested by Maruyama, in order to improve the precision of the first pixel corrections while preserving the precision of the second pixel corrections, as taught by Maruyama.

With respect to claim 2, Hayashida further discloses that the correction unit detects 1010 a pixel, among the plurality of pixels, which outputs a pixel value not less than a set threshold, as the second pixel (step S304, Fig.3).

With respect to claim 3, Hayashida further discloses that the correction unit further includes a threshold setting unit configured to set the threshold (par.0041 and Fig.6).

With respect to claim 4, Hayashida further discloses that the correction unit corrects 1011 the pixel value of the second pixel based on pixel values of nearby pixels, among the plurality of pixels, which are arranged near the second pixel (S306).



With respect to claim 5, Hayashida does not specifically disclose that any first pixels in the nearby pixels are excluded, since Hayashida discloses correcting the first pixels first.
Maruyama teaches that, when the nearby pixels include a first pixel stored in the storage unit 112d, the correction unit 51a corrects the image data based on pixel values of the nearby pixels excluding the first pixels (par.0181) in order to achieve the aforementioned benefits (pars.0186-0187).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hayashida to exclude any first pixels in the set of nearby pixels to the second pixel, as taught by Maruyama, in order to improve the precision of the first pixel corrections while preserving the precision of the second pixel corrections, as taught by Maruyama.

With respect to claim 8, Hayashida further discloses that the correction unit corrects 1011 the pixel value of the second pixel to an average value of the nearby pixels (S306).

With respect to claim 13, Hayashida does not specifically disclose that the radiation imaging unit 1004 is a scintillator-photoelectric converter style detector.  However, this is the most known and common x-ray detector known in the art, and would be obvious at least for the known advantages, including substantial technological advancement in such detectors, lower cost, and well-understood function, reliability and maintenance.


Allowable Subject Matter
Claims 6, 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 6, the prior art of record neither teaches nor reasonably suggests the additional limitation that the correction unit corrects the pixel value of the second pixel to the same pixel value as that of a pixel that outputs a largest pixel value among the nearby pixels, as required by the combination as claimed in claims 1, 4 and 6.  The prior art uniformly teaches against such a practice insofar as averaging the surrounding pixels, or even a weighted average thereof (Maruyama, par.0121), is presumed necessary in order to obtain the most likely actual value of the abnormal pixel.

With respect to claim 7, the prior art of record neither teaches nor reasonably suggests the additional limitation that the correction unit corrects the pixel value of the second pixel to the same pixel value as that of a pixel that outputs a second-largest pixel value among the nearby pixels, as required by the combination as claimed in claims 1, 4 and 7.  The prior art uniformly teaches against such a practice insofar as averaging the surrounding pixels, or even a weighted average thereof (Maruyama, par.0121), is presumed necessary in order to obtain the most likely actual value of the abnormal pixel.

With respect to claim 9, the prior art of record neither teaches nor reasonably suggests selecting between either of two correction methods as required by the combination as claimed in claims 1, 4 and 9; each of which are already deemed to distinguish the claimed invention over the prior art, as noted with respect to claims 6 and 7 above.
Claims 10 and 11 are objected to by virtue of their dependence upon claim 9.

With respect to claim 12, the prior art of record neither teaches nor reasonably suggests performing gain and offset correction after the processing of the correction unit is performed (after the second pixels are corrected), as required by the combination as claimed in claims 1 and 12.  Both Hayashida (pars.0039-0040) and Maruyama (par.0060) teach performing such noise corrections prior to first or second pixel correction.

Response to Arguments
Applicant's arguments with respect to claims 1, 15 and 17 have been fully considered but they are not persuasive.  Applicants appear to argue Maruyama separately, where the two different sets of pixels that Maruyama identifies and corrects must be identical to the two sets of pixels identified in the instant claims.  This is neither necessary nor the standard for establishing a prima facie case of obviousness.  Specifically, it is what the teachings as a whole reasonably convey to one of ordinary skill in the art.
Hayashida discloses the first pixels and second pixels as claimed, and a correction unit that corrects the second pixels, and an interpolation unit that corrects the first pixels, also as claimed.  The only difference being that the first pixels (the known defects) are corrected by the interpolation unit before the second pixels (abnormal values) are corrected by the correction unit.
At this point, Applicants argue that, as claimed, the order is reversed over that of the prior art, with the advantage that the second pixels may be corrected such that the interpolation of the first pixels may be performed with more accurate neighboring pixel data (see Applicant’s Fig.4).
However, Maruyama also teaches this concept.  Maruyama teaches that there are known defective pixels P1 (identical to the claimed first pixels) that are corrected by interpolation from surrounding pixels K1 (Figs.8A-8E, also see par.0182).  Maruyama also teaches that there are pixels that are likely, but not guaranteed, to produce an abnormal value that are similarly corrected (the pixels subject to RTS noise, analogous to the claimed second pixels).  Maruyama further teaches that the abnormal pixels are advantageously corrected prior to interpolating the known defective pixels, in order to improve the quality of the interpolated values of the known defective pixels without sacrificing the quality of abnormal pixel correction (pars.0186-0187).
Specifically, in par.0187, Maruyama states that the abnormal pixels are corrected first, by being able to reliably ignore the known defective pixels in proximity thereto, followed by interpolation of the known defective pixels.  As a result, if there is an abnormal pixel within the interpolation range K1 of the known defective pixel P1, then the abnormal pixel has already been corrected, which then provides a greater accuracy of interpolation for the known defective pixel.
Therefore, when the skilled artisan begins with the teachings of Hayashida, having known defective pixels be corrected by interpolation prior to correcting unknown pixels with abnormal values, then looks to Maruyama, which teaches that the known defective pixels may be advantageously corrected after the abnormal pixels are corrected, one of ordinary skill in the art would be motivated to attempt to correct the second pixels of Hayashida prior to correcting the first pixels of Hayashida, without undue experimentation and with a reasonable expectation of success.  For at least these reasons, Applicant’s arguments are not persuasive.
Regarding new claim 19, the claim contains all of the limitations of claim 1, except that claim 19 does not specify the order in which the first and second pixels are corrected by their respective units.  As such, Hayashida anticipates the claim outright.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884